Case: 16-10283      Document: 00513846949         Page: 1    Date Filed: 01/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-10283                                  FILED
                                  Summary Calendar                         January 24, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARK LEE CLEATON,
                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:15-CR-3-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Mark Lee Cleaton appeals the 80-month sentence imposed following his
jury conviction of four counts of wire fraud. See 18 U.S.C. § 1343. Cleaton
argues that the district court clearly erred by applying the two-level
sophisticated means enhancement of U.S.S.G. § 2B1.1(b)(10)(C) (2015) to his
offense level.
       Cleaton was convicted of wire fraud spanning nearly a year, from August
2009 through July 2010, in connection with actions that he took as the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10283    Document: 00513846949    Page: 2   Date Filed: 01/24/2017


                                No. 16-10283

President and Director of North American Capital Investment Fund, LP
(NACIF) and the sole owner and managing member of North American
Capital, LLC (NAC). The loss amount caused by his actions, calculated from
three schemes of conduct involving NACIF and NAC, was more than two
million dollars.
      Cleaton used both NACIF and NAC to entice money from investors,
while misrepresenting that their money would be invested in legitimate real
estate investment funds and/or transactions. He then used investor-supplied
money for illegitimate purposes, such as paying personal expenses, making
Ponzi-type payments to investors/lenders, and funding other businesses.
Cleaton used numerous bank accounts to commit the offense and, with the
assistance of an attorney, prepared fraudulent documents to legitimize his
actions and entice investors. He took actions that were designed to conceal the
fraudulent nature of his business and make the “investments” he offered
appear legitimate.   Under these circumstances, the district court did not
clearly err in applying the § 2B1.1(b)(10)(C) enhancement.        See § 2B1.1,
comment. (n.9(B)); United States v. Conner, 537 F.3d 480, 492 (5th Cir. 2008).
      AFFIRMED.




                                      2